ITEMID: 001-72376
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KOVACS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mrs Gáborné Kovács, is a Hungarian national who was born in 1948 and lives in Budapest.
The facts of the case, as submitted by the parties, may be summarised as follows.
In February 1993 criminal investigations were instituted against the applicant on charges of embezzlement and forgery of documents. After the police had repeatedly interrogated her and heard numerous witnesses on several occasions, on 20 January 1994 the investigation was closed.
On 28 June 1994 the Budapest I/XII District Public Prosecutor’s Office ordered the resumption of the investigation. Subsequently, an expert accountant was appointed. On 13 June 1995 the investigation was closed.
On 22 November 1995 the Prosecutor’s Office preferred a bill of indictment against the applicant, charging her with aggravated mismanagement.
The Buda Central District Court held hearings on 4 and 6 December 1996, 20 February, 30 April, 24 June 14 September and 18 December 1997. At the hearing on 4 March 1998, the District Court ordered that further investigations be carried out. After further expert opinions had been obtained, the resumed investigations were closed on 22 March 1999.
Further hearings took place on 14 October 1999, 27 January and 2 March 2000. On that date the court found the applicant guilty as charged, and sentenced her to one year and ten months’ imprisonment, its execution being suspended for four years.
On appeal, the Budapest Regional Court held hearings on 26 April, 21 June and 4 September 2001. On the latter date it delivered a judgment and reduced the applicant’s sentence to one year’s imprisonment, its execution being suspended for only two years. Moreover, the applicant was granted preliminary exemption (előzetes mentesítés) from the unfavourable legal consequences of her conviction. In its decision, the Regional Court explained the mitigation of the sentence as follows:
“When imposing the sentence [and considering those factors which are in the applicant’s favour], special importance must be attributed to the fact that almost nine years have elapsed since the offence was committed and that [the applicant] has not contributed to this extraordinary delay. ...
On account of the extraordinary protraction [of the proceedings], the second-instance court has likewise reduced to an important extent the duration of the probationary period.
Considering the ... circumstances of the applicant’s having committed the offence, the second-instance court is of the view that [the applicant] who has been subjected to criminal proceedings for almost nine years is worthy of preliminary exemption (előzetes mentesítés) ... .”
